     Case 5:20-cv-01146-MAA Document 27 Filed 07/26/21 Page 1 of 1 Page ID #:1081



 1   WILLIAM M. KUNTZ # 153052
     Attorney at Law
 2   4780 Arlington Avenue
     Riverside, CA 92504
 3   (951) 343-3400
     Fax (951) 343-4004
 4   E-Mail: KuntzSSlaw @sbcglobal.net
     Attorney for Plaintiff
 5

 6                           UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
 7                                 EASTERN DIVISION
 8

 9   PATRICIA DURAN DeOLSEN,         )                   CASE NO.: EDCV 20-01146 MAA
                                     )
10                    Plaintiff,     )                   ORDER AWARDING
                                     )                   EAJA FEES
11
                 v.                  )
                                     )
12
     KILOLO KIJAKAZI1, Acting        )
     Commissioner of Social Security )
13
     Administration,                 )
                                     )
14
                      Defendant.     )
     ______________________________ )
15
            Based upon the parties’ Stipulation for Award and Payment of Equal Access
16
     to Justice Act (EAJA) Fees (“Stipulation”),
17
            IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
18
     Equal Access to Justice Act, ("EAJA”) in the amount of FOUR THOUSAND
19
     DOLLARS and 00/cents ($4,000.00), as authorized by 28 U.S.C. § 2412 (d), and
20
     subject to the terms and conditions of the Stipulation.
21
            DATED: 07/26/2021                 __________________________________
22                                        HONORABLE MARIA A. AUDERO
                                          UNITED STATES MAGISTRATE JUDGE
23

24

25
                    1
                      Kilolo Kijakazi is now the Acting Commissioner of the Social Security
26   Administration. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi
     should be substituted for Commissioner Andrew M. Saul as the defendant in this suit. No further
27   action needs to be taken to continue this suit by reason of the last sentence of section 205(g) of
     the Social Security Act, 42 U.S.C. § 405(g).
28
